1    ADAM PAUL LAXALT
       Attorney General
2    STEVE SHEVORSKI (Bar No. 8256)
       Head of Complex Litigation
3    THERESA HAAR (Bar. No. 12158)
       Senior Deputy Attorney General
4    Office of the Attorney General
     555 E. Washington Ave., Ste. 3900
5    Las Vegas, NV 89101-1068
     (702) 486-3268 (phone)
6    (702) 486-3773 (fax)
     sshevorski@ag.nv.gov
7    thaar@ag.nv.gov

8    Attorneys for Defendant State of Nevada
     ex rel. Eighth Judicial District Court
9

10                             UNITED STATES DISTRICT COURT

11                                  DISTRICT OF NEVADA

12   JESUS PALAFOX-LUGO,                          Case No. 2:18-cv-01796-APG-GWF

13                Plaintiff,

14   vs.                                             STIPULATION AND ORDER TO
                                                      DISMISS WITH PREJUDICE
15   EIGHTH JUDICIAL DISTRICT COURT,                PLAINTIFF’S COMPLAINT AS TO
     CLARK COUNTY; LAS VEGAS JUSTICE                THE STATE OF NEVADA EX REL.
16   COURT,                                       EIGHTH JUDICIAL DISTRICT COURT

17                Defendants.

18

19         Defendant, State of Nevada ex rel. Eighth Judicial District Court (District Court),
20   through its counsel, and Plaintiff, Jesus Palafox-Lugo, through his counsel, stipulate and
21

22

23

24

25

26   ...
27   ...
28   ...



                                            Page 1 of 2
1    agree that Plaintiff’s complaint as to the District Court shall be dismissed with prejudice.
2    The District Court and Plaintiff shall bear their own fees and costs.
3    DATED this 10th day of October, 2018.         DATED this 10th day of October, 2018.
4    ADAM PAUL LAXALT                              LAS VEGAS DEFENSE GROUP, L.L.C.
     Attorney General
5

6    By:    /s/ Steve Shevorski                    By: /s/ Alexander R. Vail
        STEVE SHEVORSKI (Bar No. 8256)                ALEXANDER R. VAIL, ESQ.
7         Head of Complex Litigation                  2970 W. Sahara Ave.
        THERESA HAAR (Bar. No. 12158)                 Las Vegas, NV 89102
8         Senior Deputy Attorney General
        Office of the Attorney General                Attorneys for Plaintiff
9       555 E. Washington Ave., Ste. 3900             Jesus Palafox-Lugo
        Las Vegas, NV 89101-1068
10
        Attorneys for Defendant State of
11      Nevada ex rel. Eighth Judicial District
        Court
12

13

14                                            ORDER
15         IT IS SO ORDERED.
16                     11th day of October, 2018.
           DATED this _____
17

18

19

20                                    UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28



                                             Page 2 of 2
